Mr. Jim Pledger, Director Department of Finance and Administration P.O. Box 3278 Little Rock, AR  72203
Dear Mr. Pledger:
This is in response to your request for an opinion regarding the eligibility of Drug Task Force personnel (Act 10 of the Fourth Extraordinary Session of 1989 [1988]) for coverage under the State Employees Insurance Program.
Please note that I have enclosed a copy of Attorney General Opinion Number 88-391 wherein this question is addressed.  It was concluded therein that these persons are eligible for state employee insurance benefits, so long as they are "permanent" employees within the meaning of A.C.A. 21-5-410(c).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.